Citation Nr: 1728455	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 18, 2010 for the grant of service connection for obstructive sleep apnea.

2.  Entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for ischemic heart disease.

(The issue of entitlement to an increased rating for bilateral pes planus is addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2015, the Board remanded these claims to schedule the Veteran for a hearing.  The requested hearing was conducted in October 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's service personnel records reflect that he had service in the Republic of Vietnam; the Veteran was discharged from service in December 1970.

2.  A claim for service connection for sleep apnea was submitted in May 2006 and denied in a November 2006 rating decision.  The Veteran did not submit a timely appeal nor has he filed a claim for revision of that denial based upon clear and unmistakable error (CUE), and that decision is final.

3.  In correspondence received on April 24, 2008, the Veteran requested that his untimely VA Form 9 filed April 8, 2008 be construed as an informal claim for entitlement to service connection for sleep apnea.

4.  No communication received from the last final decision in November 2006 to April 8, 2008, may be interpreted as an informal claim of entitlement to service connection for sleep apnea. 

5.  The Veteran's claim of entitlement to service connection for a heart disorder was received by VA on December 15, 2010; the evidence does not reflect that he filed a statement, communication, or other document, prior to December 15, 2010, that can in any way be construed as a claim for service connection for ischemic heart disease.

6.  By rating decision dated in June 2011, the RO granted service connection for ischemic heart disease, and awarded an effective date of August 31, 2010 pursuant to a liberalizing regulation change and a special review mandated by a class action settlement.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of April 8, 2008 for the grant of service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 5110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2016).

2.  The Veteran's claim for an effective date prior to August 31, 2010, for the award of service connection for ischemic heart disease is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as the effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Rather, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in January 2013 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning earlier effective dates in this case.

The VA also has a duty to assist the Veteran in the development of the claims. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records, and post-service VA examination and treatment records.  There is no indication that there are any outstanding pertinent documents or records pertaining to the issues of entitlement to earlier effective dates that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in October 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Earlier Effective Dates

The Veteran seeks earlier effective dates for the grant of service connection for obstructive sleep apnea and ischemic heart disease. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

A.  Entitlement to an Effective Date Earlier than October 18, 2010 for the Grant of Service Connection for Obstructive Sleep Apnea

The Board notes the Veteran's claim for sleep apnea was first received in May 2006. His claim was denied in a November 2006 rating decision.  The Veteran submitted a notice of disagreement in January 2007 and a statement of the case was issued in October 2007; however, he filed an untimely VA Form 9 in April 2008.  The Veteran was advised of the untimely VA Form 9 in a letter sent to him in April 2008.  He was also advised of his appellate rights and provided VA Form 4107.  

The Board notes that while the Veteran has disagreed with the effective date assigned for the grant of service connection, he has not filed a motion for revision on the basis of clear and unmistakable error (CUE) with regard to the issue of sleep apnea in the November 2006 rating decision.  As no CUE has been alleged in the unappealed prior decision for this issue, this decision is final and the date of the claim for service connection necessarily must be after the date of the last final decision in November 2006.  See 38 C.F.R. §§ 3.105, 3.400; see also January 2013 statement of the case. 

Entitlement to service connection for obstructive sleep apnea was granted in a February 2012 rating decision, effective October 18, 2010, the date the RO asserts his claim was received.

Prior to March 24, 2015, VA recognized formal and informal claims.  [Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local RO.]  The Board has considered whether any evidence of record prior to October 18, 2010 could serve as an informal claim, in order to entitle the Veteran to earlier effective dates.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

Importantly, the Board finds that the Veteran is entitled to an earlier effective date of April 8, 2008, based on an informal claim.  Of note, the Veteran was informed in April 2008 that his VA Form 9, received on April 8, 2008, was untimely.  This VA Form 9 pertained to all of the issues listed in the October 2007 statement of the case, which included sleep apnea.  The Veteran then submitted a statement, received April 24, 2008, indicating that he wished to reopen his claims, and would like to use the untimely VA Form 9 submitted as his informal claim.

As noted, the Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).  Therefore, because the RO received the Veteran's statement indicating his intent to reopen his sleep apnea claim on April 24, 2008, and his desire for his untimely April 8, 2008 VA Form 9 to be construed as an informal claim, the Board finds that entitlement to an earlier effective date of April 8, 2008 is warranted.

B.  Entitlement to an Effective Date Earlier than August 31, 2010 for the Grant of Service Connection for Ischemic Heart Disease

Generally, the effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114.  However, Federal District Court orders have created an exception to that rule that applies to certain diseases for which a presumption of service connection has been established pursuant to the Agent Orange Act of 1991.  Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The exception was codified at 38 C.F.R. § 3.816, effective September 24, 2003.  See Effective Dates of Benefits for Disability or Death Caused By Herbicide Exposure; Disposition of Unpaid Benefits After Death of Beneficiary, 68 Fed. Reg. 50,966 (Aug. 25, 2003). 

The codifying regulation provides for an effective date earlier than the date of the liberalizing law under circumstances where a "Nehmer class member" is entitled to disability compensation for a covered herbicide disease and (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (2).

As defined in the regulation, a "Nehmer class member" includes a Vietnam Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1).  The term "covered herbicide disease" means a disease for which VA has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816 (b)(2).

In the present case, the Veteran's claim for a heart disorder was received on December 15, 2010.  The Veteran asserts he submitted a claim for a heart disorder prior to December 15, 2010; however, the evidence does not reflect that the Veteran filed a statement or communication, or other document, prior to December 15, 2010, that can in any way be construed as a claim for service connection for ischemic heart disease.  Rather, the Veteran stated in May 2010, "I don't have a heart condition," in response to an April 2010 letter from the VA that erroneously indicated the Veteran had a defibrillator.  As noted, prior to December 15, 2010, there is no communication from the Veteran that can be construed as a claim for ischemic heart disease.

Because VA did not deny the Veteran compensation for ischemic heart disease (or any other condition) in a decision issued between September 25, 1985 and May 3, 1989, and his claim was not pending before VA on May 3, 1989, or received by VA between May 3, 1989 and August 31, 2010, an effective date prior to August 31, 2010, cannot be assigned.  The law prohibits it.  In such cases, where the evidence is not in dispute, and the law is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The rules pertaining to the effective dates of awards of VA compensation are prescribed by Congress (and, in the case of diseases recognized as presumptively due to exposure to herbicide agent, by the Federal District Court in Nehmer), and neither the AOJ nor the Board is free to disregard them.  38 U.S.C.A. § 7104 (c); 38 C.F.R. § 20.101 (a).  Regardless of the equities of the Veteran's situation, the AOJ and the Board can only allow benefits that are explicitly authorized.  See Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Because there is no basis in law for the benefit the Veteran seeks, the appeal must be denied.


ORDER

Entitlement to an effective date of April 8, 2008 for the grant of service connection for obstructive sleep apnea is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for ischemic heart disease is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


